  

Exhibit 10.1

 

Employment Agreement

 

This agreement (the “Agreement”) is made effective as of the 6th day of April
2017, at the City of Santa Clara, State of California, between Pollex, Inc.,
referred to below as (“Employer”), and Seong Sam Cho, referred to below as
(“Employee”).

 

Recitals

 

A.           Employer is engaged in the business of the developing, publishing,
and operation of online games.

 

B.           Employee is willing to be employed by Employer, and Employer is
willing to employ Employee, on the terms, covenants, and conditions set forth in
this agreement.

 

In consideration of the mutual covenants and promises of the parties, Employer
and Employee covenant and agree as follows:

 

Section I 

Nature of and Place of Employment

 

Employer employs Employee as Chief Executive Officer, and Employee does accept
this employment. Employee shall be responsible for the following duties,

a)leading the development of the Company’s strategy,

b)leading and overseeing the implementation of the Company’s long and short term
plans in accordance with its strategy,

c)to ensure the Company is appropriately organized and staffed to achieve the
approved strategy;

d)to ensure that expenditures of the Company are within the authorized annual
budget of the Company;

e)to assess the principal risks of the Company and to ensure that these risks
are being monitored and managed;

f)to ensure effective internal controls and management information systems are
in place;

g)to communicate effectively with shareholders, employees, Government
authorities, other stakeholders and the public;

h)to ensure the integrity of all public disclosure by the Company;

i)to abide by specific internally established control systems and authorities,

j)additionally, render any other and unrelated services and duties as may be
assigned to him from time to time by Employer.

 

 

 

 

Section II 

Manner of Performance of Employees Duties

 

Employee agrees that he will at all times faithfully, industriously, and to the
best of his ability, perform all of the duties that may be required of and from
him pursuant to the express and implicit terms of this agreement, to the
reasonable satisfaction of Employer. The duties shall be rendered in Santa
Clara, California, Korea and/or at any other place or places as Employer shall
in good faith require or as the interests, needs, business, and opportunities of
Employer shall require or make advisable.

 

Section III

Duration of Employment

 

The term of this agreement shall be for a period of one year, commencing on
April 6, 2017 and terminating on April 6, 2018 (the "Employment Period"),
subject, however, to prior termination as provided in this agreement.

 

Section IV

Payment and Reimbursement

 

Employer shall pay Employee and Employee agrees to accept from Employer, in full
payment for Employee’s services under this agreement, compensation at the rate
of $80,000.00 per annum (the “Basic Compensation”).

 

In addition, Employer agrees that it will reimburse Employee for any and all
necessary, customary, and usual expenses incurred by him while traveling for and
on behalf of the Employer pursuant to Employer’s directions.

 

Section V

Discontinuance of Business as Termination of Employment

 

Anything contained in this agreement to the contrary notwithstanding, in the
event that Employer shall discontinue its operations, then this Agreement shall
cease and terminate as of the last day of the month in which Employer ceases
operations with the same force and effect as if that last day of the month were
originally set forth as the termination date of this agreement. Upon
discontinuation of the business and termination, the Employee will be
compensated the accrued base salary through the date of termination.

 

Section VI

Devotion by Employee of Full Time to Business

 

Employee shall devote all of his time, attention, knowledge, and skill solely
and exclusively to the business and interest of Employer, and Employer shall be
entitled to all of the benefits, arising from or incident to any and all work,
services, and advice of Employee, and Employee agrees that during the term of
this agreement he will not be interested, directly or indirectly, in any manner,
as partner, officer, director, shareholder, advisor, Employee, independent
contractor, agent, consultant or in any other form or capacity, in any other
business similar to Employers business.

 

 

 

 

Section VII

Nondisclosure of Information Concerning Business

 

Employee further specifically agrees that he will not at any time, in any
manner, either directly or indirectly, divulge or communicate to any person,
firm, or corporation any information concerning any matters affecting or
relating to the business of Employer, including, without limiting the generality
of the foregoing, the names of any of its customers, the prices it obtains or
has obtained or at which it sells or has sold its products and services, or any
other information of, about, or concerning the business of Employer, its manner
of operation, its plans, processes, or other data of any kind without regard to
whether any or all of the foregoing matters would be deemed confidential,
materials, or important. The parties stipulate that as between them, the matters
that are important, materials, and confidential are those which affect the
effective and successful conduct of the business of the Employer, and its
goodwill, and that any breach of the terms of this paragraph is a material
breach of this agreement.

 

Section VIII

Vacations and

Holidays

 

The Employee will be entitled to paid vacation each Calendar in accordance with
the vacation policies of the Employer in effect for its executive officers from
time to time, but in no event to exceed fifteen days paid vacation and sick
days. Vacation must be taken by the Employee at such time or times as reasonably
approved by the Chairman of the Board. The Employee will also be entitled to the
paid holidays set forth in the Employer’s policies. Vacation days, sick days and
holidays during any calendar year that are not used by the Employee during such
calendar year may not be used in any subsequent calendar year.

 

Section IX

Termination

 

a)EVENTS OF TERMINATION

 

The Employment Period and the Employees Basic Compensation, and any and all
other rights of the Employee under this Agreement or otherwise as an Employee of
the Employer will terminate (except as otherwise provided in this Section IX):

 

i)upon the death of the Employee;

 

ii)upon the disability of the Employee (as defined in Section 9(b)) immediately
upon notice from either party to the other; or

 

iii)for cause (as defined in Section 9(c)), immediately upon notice from the
Employer to the Employee, or at such later time as such notice may specify.

 

b)DEFINITION OF DISABILITY

 

For purposes of Section 9(a), the Employee will be deemed to have a "disability"
if, for physical or mental reasons, the Employee is unable to perform the
Employee’s duties under this Agreement for 45 consecutive days, or 60 days
during any twelve-month period, as determined in accordance with this Section
9(b). The disability of the Employee will be determined by the board of
directors in good faith.

 

 

 

 

c)DEFINITION OF "FOR CAUSE"

 

For purposes of Section 9(a), the phrase "for cause" means: (a) the Employee’s
breach of this Agreement or the Noncompetition Agreement entered into between
the Employer and the Employee (the "Noncompetition Agreement"); (b) the
Employee’s failure to adhere to any written Employer policy if the Employee has
been given a reasonable opportunity to comply with such policy or cure his
failure to comply (which reasonable opportunity must be granted during the
ten-day period preceding termination of this Agreement); (c) the appropriation
(or attempted appropriation) of a material business opportunity of the Employer,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony, the equivalent thereof, or any other crime with respect to which
imprisonment is a possible punishment.

 

d)TERMINATION PAY

 

Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Employee (or, in the event of his death, his designated beneficiary
as defined below) only such compensation as is provided in this Section 9(d),
and in lieu of all other amounts, and such payment shall be in settlement and
complete release of all claims the Employee may have against the Employer for
any amounts due and owing to Employee under this or any other agreement. For
purposes of this Section 9(d), the Employee’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as the Employee
may designate by notice to the Employer from time to time or, if the Employee
fails to give notice to the Employer of such a beneficiary, the Employee’s
estate. Notwithstanding the preceding sentence, the Employer will have no duty,
in any circumstances, to attempt to open an estate on behalf of the Employee, to
determine whether any beneficiary designated by the Employee is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Employee’s personal representative (or the trustee of a trust established by the
Employee) is duly authorized to act in that capacity, or to locate or attempt to
locate any beneficiary, personal representative, or trustee.

 

i)Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Employee will be entitled to receive his Basic
Compensation only through the date such termination is effective, and will not
be entitled to any other compensation or benefits for the calendar year during
which such termination occurs or any subsequent calendar year.

 

ii)Termination upon Disability or Death. If this Agreement is terminated by
either party as a result of the Employees disability, as determined under
Section 9(b), or death, the Employer will pay the Employee his Basic
Compensation through the remainder of the calendar month during which such
termination is effective and for the three consecutive months thereafter.

 

 

 

 

iii)Benefits. The Employees accrual of, or participation in plans providing for,
the any employment benefits other than Basic Compensation will cease at the
effective date of the termination of this Agreement, and the Employee will be
entitled to accrued benefits pursuant to such plans only as provided in such
plans. The Employee will not receive, as part of his termination pay pursuant to
this Section 9, any payment or other compensation for any vacation, holiday,
sick leave, or other leave unused on the date the notice of termination is given
under this Agreement.

 

Section X

Entire Agreement

 

This agreement constitutes the entire agreement between the parties relating to
the subject matter, and supersedes all prior agreements, understandings or
representations of the parties (oral or written) relating to the same subject
matter. It is declared by the parties hereto that there are no oral agreements
or undertakings between them affecting this Agreement.

 

Section XI

Waiver or Modification Ineffective Unless in Writing

 

This agreement may not be modified or amended except by written agreement signed
by all the parties. No oral statement heretofore or hereafter made shall affect
or change this agreement in any respect.

 

Section XII

Contract Governed by Law of State of California

 

This agreement is made in Santa Clara, California, and it shall be construed,
interpreted and enforced in accordance with California law.

 

Section XIII

Benefit

 

This agreement shall be binding on and inure to the benefit of the respective
parties to this agreement and their executors, administrators, heirs, personal
representatives, successors and assigns.

 

 

Section XIV

Jurisdiction and Venue

 

Any dispute hereunder shall be heard only in the Superior or State Court in
Santa Clara, California, and the parties submit themselves to the jurisdiction
of said courts.

 

 

 

 

IN WITNESS HEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the day and year first above written.

 

  Pollex, Inc.             By: /s/ Seong Sam Cho     Name: Seong Sam Cho    
Title: C.E.O.           Seong Sam Cho           /s/ Seong Sam Cho     Seong Sam
Cho  

 

 

 